Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.
Terminal Disclaimer
The terminal disclaimer filed on 3/15/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (US 10317294 and US 10520372) has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter

Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 2, the prior arts alone or in combination fail to disclose the claimed limitations such as, “an optical sensor configured to collect spectral data from the molten region;
a processor configured to analyze the spectral data to determine a coupling efficiency of the energy beam to the workpiece; and

As to claim 8, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a thermal sensor configured to collect spectral data from the molten region;

a processor configured to analyze the spectral data to determine a coupling efficiency of the energy beam to the workpiece; and

a status indicator configured to communicate the coupling efficiency to a human machine interface” along with all other limitations of the claim. 

As to claim 16, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a molten region within the powder bed;
receiving spectral data from the molten region via a thermal sensor;
analyzing the spectral data to determine a coupling efficiency of the energy beam to the powder bed; and communicating the coupling efficiency to a human machine interface” along with all other limitations of the claim. 

 

Claims 3-7, 9-15 and 17-21 are allowable due to their dependencies. 
The closest references, Sailor et al. (US 20130114082)[cited in the IDS filed by the applicant] and  Dave et al. (US 2015148702)[cited in the IDS filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             
/MD M RAHMAN/           Primary Examiner, Art Unit 2886